DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 04/19/2022, with respect to claims 1, 4-6, 8, 11, 15, 18-19, and 21-33 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1, 4-6, 8, 11, 15, 18-19, and 21-33 will be withdrawn if they were to enter.
Applicant’s arguments, see page 10, filed 04/19/2022, with respect to the amended independent claims 1 and 15 have been fully considered and are persuasive. The independent claims 1 and 15 and their dependent claims 4-5, 18, 21-24, 28-29 and 34-35 are in condition for allowance if they were to enter.
Applicant's arguments, see pages 10-11, filed 04/19/2022, with respect to the amended independent claims 8 and 30 have been fully considered but they are not persuasive since old prior art references Qian and Lee appear to disclose the amended part of the claims as indicated below. However, based on the new issues situation, the references need to be closely analyze to determine whether they still read on the amended claims. The proposed amendment do not place the claims in condition for allowance at least in view of old prior art references Qian and Lee. Thus, further consideration and search are still required due to the new issues.
Qian discloses invalidating, by the access network entity, association between the MME code and the target [see Fig. 6, step 605, para. 605; checking if the MME code matches the target]; and sending, by the access network entity, a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].
Lee discloses invalidating, by the gNB, the S-NSSAIs and the GUMMEI; based on the invalidation, obtaining, by the gNB from stored context of the UE that is stored in the gNB, the S-NSSAI [see Fig. 13, para. 120-126].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469